Honorable Lonnie P. Clark State Representative P. O. Box 307 Berryville, AR  72616
Dear Representative Clark:
This office acknowledges receipt of your request for an official opinion in regard to Act 108 of 1987.  Section 6 of that Act provides:
   Livestock buyers and livestock sale barns are hereby exempted from the provisions of Act 16 of the Second Extraordinary Session of the 75th General Assembly.
You request that this office define the term "livestock buyers" as used in this Act.  Consistent with the principles of separation of powers this Office, as a member of the executive department, is not empowered to provide a controlling definition where the legislative department has elected not to provide one.
The intent of Section 6, Act 108 of 1987, is to exempt certain classes of persons from the filing requirements of the centralized index system created in the Office of the Secretary of State by Act 16 of 1986 (2nd Ex. Sess.), compiled at Ark. Stat. Ann. 85-9-407 (1986 Interim Supp.).  Whether a person is exempted because he is a "livestock buyer" is a question of fact which will need to be resolved on a case by case basis.
In determining whether a person is a "livestock buyer" the finder of fact may look to common usage in the livestock industry.  It is commonly understood that the term livestock dealer means and includes those persons or firms engaged in buying and selling livestock as a business.  A producer who buys livestock for dairy, breeding, or feeding purposes is not generally considered a dealer.
The federal government regulates livestock "dealers" under the Packers and Stockyards Act of 1921, 7 U.S.C. § 181, et seq.  The federal law regulates three groups of livestock "dealers".  These three groups are:  a) buyers who are employed by packing plants to acquire cattle for slaughter, b) commissioned people such as order-buyers, and c) speculators who buy in their own name to resell.  See Solomon Valley Feed Lot, Inc. v. Butz, 557 F.2d 717
(10th Cir. 1977).
Although all livestock producers from time to time buy livestock, it would appear that the legislature intended this language to cover only that limited group of professional buyers previously described.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Arnold M. Jochums.